  Case: 1:17-md-02804-DAP Doc #: 1168 Filed: 12/05/18 1 of 2. PageID #: 28623




                                                                         Kaspar J. Stoffelmayr
                                                                         Kaspar.Stoffelmayr@BartlitBeck.com



                                                                         Courthouse Place
                                                                         54 West Hubbard Street
                                                                         Chicago, IL 60654
December 5, 2018                                                         main: (312) 494-4400
                                                                         direct: (312) 494-4434

                                                                         BartlitBeck.com
The Honorable Dan Aaron Polster
Carl B. Stokes United States Court House
801 West Superior Avenue, Courtroom 18B
Cleveland, Ohio 44113-1837


       Re: In re National Prescription Opiate Litigation (17-md-2804)

Dear Judge Polster:

       Walgreens submits this letter to correct the record from Plaintiffs’ Response in
Opposition to Walgreens’ Objection to Discovery Ruling No. 9 (Doc. 1151), ordering Walgreens
to produce the custodial file for Kermit Crawford.

        While we did not have an opportunity to submit a reply brief to the Court, we feel that it
is nevertheless important to correct some of the most significant misstatements in Plaintiffs’
filing.

       For example:

              Walgreens is not, by any stretch of the imagination, “the third largest distributor
               of prescription opioids into Cuyahoga County . . .”. Resp. Br. 2. The confidential
               ARCOS data available to all parties show that this statement is not even close to
               being correct. Moreover, Walgreens completely ceased distributing prescription
               opioids many years ago and only ever distributed prescription opioids to its own
               stores.

              Walgreens did not enter into any $80 million settlement for “two out of three”
               Schedule II distribution centers. Resp. Br. 1. The settlement related to a
               distribution center in Florida outside the Track One jurisdictions.

              Walgreens’ Pharmaceutical Integrity Department was not staffed with “employees
               who were predominantly either new to Walgreens or new to this duty.” Resp. Br.
               2. While this specific function was new in 2012 and 2013, the six document
               custodians Plaintiffs have requested from the Pharmaceutical Integrity
               Department have a combined total of approximately 100 years of experience at
               Walgreens. Each brought special skills—in pharmacy operations, data analytics,
Case: 1:17-md-02804-DAP Doc #: 1168 Filed: 12/05/18 2 of 2. PageID #: 28624



                                                                   December 5, 2018
                                                                   Page 2 of 2


          and loss prevention, among others—that made them uniquely qualified for the
          Department.

         Plaintiffs mispresent, without any citation, the testimony of Walgreens witnesses
          on due diligence. Resp. Br. 2. The Walgreens Pharmaceutical Integrity
          Department manager to which Plaintiffs refer provided concrete testimony on due
          diligence prior to 2013. See Stahmann 10/16/18 Dep. Tr. 156:14-18.

         Walgreens does not “wholly own[]” Rite Aid. Resp. Br. 5. n.5. Although
          Walgreens has acquired certain Rite Aid stores, Rite Aid is an entirely
          independent company with publicly traded stock.

   Thank you for your consideration.

                                           Respectfully submitted,




                                           Kaspar J. Stoffelmayr
